ON RETURN TO REMAND
TAYLOR, Judge.
The appellant, Carl Demetrius Gage, appealed from the denial of his petition for post-conviction relief filed pursuant to Rule 32, A.R.Crim.P. We remanded this cause so that a hearing could be held on the appellant’s allegations of ineffective assistance of trial counsel. Gage v. State, 615 So.2d 1246 (Ala.Cr.App.1992). The case action summary sheet reflects that the appellant was paroled before our remand of this cause and that he failed to appear at the hearing on the petition. Because the appellant has failed to proceed with this appeal, it is hereby dismissed.
APPEAL DISMISSED.
All the Judges concur.